





SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the last date set forth on
the signature page hereof between Socialwise, Inc., a Colorado corporation (the
“Company”), and the undersigned (the “Subscriber”).

W I T N E S S E T H:

WHEREAS, the Company is conducting a private offering (the “Offering”) for which
Maxim Group LLC  is acting as placement agent on a “best efforts” basis (the
“Placement Agent”), consisting of a minimum of $1,000,000 (the “Minimum
Offering”) and up to a maximum of $4,000,000 (the “Maximum Offering”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”) at a per
share purchase price of $0.40 per share (the “Offering Price”), pursuant to
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”)
and Rule 506 promulgated thereunder; and

WHEREAS, in connection with the purchase of the shares of Common Stock, each
Subscriber will receive a five-year warrant (the “Warrant”, and collectively
with the Common Stock, the “Securities”) to purchase such number of shares of
Common Stock of the Company equal to 75% of the number of shares of Common Stock
purchased by such Subscriber in this Offering at an exercise price of $0.60 per
share (the “Exercise Price”); provided, however, the Warrant issued to each
Subscriber who purchases a minimum of $1,000,000 of Common Stock shall have an
Exercise Price of $0.40 per share; and

WHEREAS, the Subscriber desires to purchase such number of shares of Common
Stock as set forth on the signature page hereof on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

I.

SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

1.1

Subject to the terms and conditions hereinafter set forth and in the
Confidential Offering Memorandum dated September __, 2010 (such memorandum,
together with all amendments thereof and supplements and exhibits thereto, the
“Memorandum”), the Subscriber hereby subscribes for and agrees to purchase from
the Company, and the Company agrees to sell to the Subscriber, such number of
shares of Common Stock as is set forth on the signature page hereof.  The
purchase price is payable by wire transfer, to be held in escrow until the
Minimum Offering is achieved, to the escrow agent (the “Escrow Agent”) as
follows:

Bank:

JP Morgan Chase, N.A.

ABA Number:

021 000 021

Account #:

957-341202

Account Name:

American Stock Transfer & Trust Company, LLC

as Agent For Socialwise FBO [Investor’s Name]




1.2

The Securities will be offered for sale until the earlier of (i) the closing on
the Maximum Offering or (ii) November 1, 2010 (the “Termination Date”), subject
to the right of the Company and the Placement Agent to mutually extend the
Termination Date for up to 30 additional days without notice to prospective
investors.  The Offering is being conducted on a “best-efforts” basis.  

1.3

The Company may hold an initial closing (“Initial Closing”) at any time after
the receipt of accepted subscriptions for the Minimum Offering and the Company
obtaining shareholder approval of an amendment to its amended and restated
articles of incorporation to increase its authorized shares (the “Amendment”)
and filing the Amendment with the Secretary of State of the State of Colorado as
described in the Memorandum, prior to the Termination Date.  After the Initial
Closing, subsequent closings with respect to additional Securities may take
place at any time prior to the Termination Date as determined by the Company,
with respect to subscriptions accepted prior to the Termination Date (each such
closing, together with the Initial Closing, being referred to as a “Closing”).
 The last Closing of the Offering, occurring on or prior to the Termination
Date, shall be referred to as the “Final Closing”.  Any subscription documents
or funds received after the Final Closing will be returned, without interest or
deduction.  In the event that the any Closing does not occur prior to the
Termination Date, all amounts paid by the Subscriber shall be returned to the
Subscriber, without interest or deduction.  The Subscriber may revoke its
subscription and obtain a return of the subscription amount paid to the Escrow
Account at any time before the date of the Initial Closing by providing written
notice to the Placement Agent, the Company and the Escrow Agent as provided in
Section 6.1 below. Upon receipt of a revocation notice from the Subscriber prior
to the date of the Initial Closing, all amounts paid by the Subscriber shall be
returned to the Subscriber, without interest or deduction.  The Subscriber may
not revoke this subscription or obtain a return of the subscription amount paid
to the Escrow Agent on or after the date of the Initial Closing.  Any
subscription received after the Initial Closing but prior to the Termination
Date shall be irrevocable.

1.4

The Subscriber recognizes that the purchase of the Securities involves a high
degree of risk including, but not limited to, the following: (a) the Company has
limited operating history and requires substantial funds in addition to the
proceeds of the Offering; (b) an investment in the Company is highly
speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Securities; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Securities is extremely limited; (e) in the event of a disposition, the
Subscriber could sustain the loss of its entire investment; and (f) the Company
has not paid any dividends since its inception and does not anticipate paying
any dividends.  

1.5

The Subscriber represents that the Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act, as indicated by the Subscriber’s responses to the
questions contained in Article VII hereof, and that the Subscriber is able to
bear the economic risk of an investment in the Securities.

1.6

The Subscriber hereby acknowledges and represents that (a) the Subscriber has
knowledge and experience in business and financial matters, prior investment
experience, including investment in securities that are non-listed, unregistered
and/or not traded on a national securities exchange or the Subscriber has
employed the services of a “purchaser representative” (as defined in Rule 501 of
Regulation D), attorney and/or accountant to read all of the documents furnished
or made available by the Company both to the Subscriber and to all other
prospective investors in the Securities to evaluate the merits and risks of such
an investment on the Subscriber’s behalf; (b) the Subscriber recognizes the
highly speculative nature of this investment; and (c) the Subscriber is able to
bear the economic risk that the Subscriber hereby assumes.

1.7

The Subscriber hereby acknowledges receipt and careful review of this Agreement,
the Memorandum, including the Warrant and all other exhibits thereto
(collectively referred to as the “Offering Materials”) and hereby represents
that the Subscriber has been furnished by the Company during the course of the
Offering with all information regarding the Company, the terms and conditions of
the Offering and any additional information that the Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering;
provided, however that no investigation performed by or on behalf of the
Subscriber shall limit or otherwise affect its right to rely on the
representations and warranties of the Company contained herein.

1.8

(a)

In making the decision to invest in the Securities the Subscriber has relied
solely upon the information provided by the Company in the Offering Materials.
 To the extent necessary, the Subscriber has retained, at its own expense, and
relied upon appropriate professional advice regarding the investment, tax and
legal merits and consequences of this Agreement and the purchase of the
Securities hereunder.  The Subscriber disclaims reliance on any statements made
or information provided by any person or entity in the course of Subscriber’s
consideration of an investment in the Securities other than the Offering
Materials.  

(b)

The Subscriber represents that (i) the Subscriber was contacted regarding the
sale of the Securities by the Company (or another person whom the Subscriber
believed to be an authorized agent or representative thereof) with whom the
Subscriber had a prior substantial pre-existing relationship and (ii) it did not
learn of the offering of the Securities by means of any form of general
solicitation or general advertising, and in connection therewith, the Subscriber
did not (A) receive or review any advertisement, article, notice or other
communication published in a newspaper or magazine or similar media or broadcast
over television or radio, whether closed circuit, or generally available; or (B)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising.

1.9

The Subscriber hereby acknowledges that the Offering has not been reviewed by
the United States Securities and Exchange Commission (the “SEC”) nor any state
regulatory authority since the Offering is intended to be exempt from the
registration requirements of Section 5 of the Securities Act, pursuant to
Regulation D.  The Subscriber understands that the Securities have not been
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Securities unless they are registered under the Securities Act and under any
applicable state securities or “blue sky” laws or unless an exemption from such
registration is available.

1.10

The Subscriber understands that the Securities have not been registered under
the Securities Act by reason of a claimed exemption under the provisions of the
Securities Act that depends, in part, upon the Subscriber’s investment
intention.  In this connection, the Subscriber hereby represents that the
Subscriber is purchasing the Securities for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others;
provided, however, that nothing contained herein shall constitute an agreement
by the Subscriber to hold the Securities for any particular length of time and
the Company acknowledges that the Subscriber shall at all times retain the right
to dispose of its property as it may determine in its sole discretion, subject
to any restrictions imposed by applicable law.  The Subscriber, if an entity,
further represents that it was not formed for the purpose of purchasing the
Securities.

1.11

The Subscriber consents to the placement of a legend on any certificate or other
document evidencing the Securities and, when issued, the shares of Common Stock
issuable upon exercise of the Warrant (the “Warrant Shares”) that such
securities have not been registered under the Securities Act or any state
securities or “blue sky” laws and setting forth or referring to the restrictions
on transferability and sale thereof contained in this Agreement.  The Subscriber
is aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Securities. The
legend to be placed on each certificate shall be in form substantially similar
to the following:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

1.12

The Subscriber hereby represents that the address of the Subscriber furnished by
Subscriber on the signature page hereof is the Subscriber’s principal residence
if Subscriber is an individual or its principal business address if it is a
corporation or other entity.

1.13

The Subscriber represents that the Subscriber has full power and authority
(corporate, statutory and otherwise) to execute and deliver this Agreement and
to purchase the Securities.  This Agreement constitutes the legal, valid and
binding obligation of the Subscriber, enforceable against the Subscriber in
accordance with its terms.

1.14

If the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, Keogh Plan, or
other tax-exempt entity, it is authorized and qualified to invest in the Company
and the person signing this Agreement on behalf of such entity has been duly
authorized by such entity to do so.

1.15

The Subscriber acknowledges that if he or she is a Registered Representative of
a Financial Industry Regulatory Authority (“FINRA”) member firm, he or she must
give such firm the notice required by the FINRA’s Rules of Fair Practice,
receipt of which must be acknowledged by such firm in Section 7.4 below.

1.16  To effectuate the terms and provisions hereof, the Subscriber hereby
appoint the Placement Agent as its attorney-in-fact (and the Placement Agent
hereby accepts such appointment) for the purpose of carrying out the provisions
of the Escrow Agreement by and between the Company, the Placement Agent and
American Stock Transfer & Trust Company LLC (the “Escrow Agreement”) including,
without limitation, taking any action on behalf of, or at the instruction of,
the Subscriber and executing any release notices required under the Escrow
Agreement and taking any action and executing any instrument that the Placement
Agent may deem necessary or advisable (and lawful) to accomplish the purposes
hereof.  All acts done under the foregoing authorization are hereby ratified and
approved and neither the Placement Agent nor any designee nor agent thereof
shall be liable for any acts of commission or omission, for any error of
judgment, for any mistake of fact or law except for acts of gross negligence or
willful misconduct.  This power of attorney, being coupled with an interest, is
irrevocable while the Escrow Agreement remains in effect.




II.

REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

The Company hereby represents and warrants to the Subscriber that:

2.1

Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Colorado and has full corporate power and authority to own and use its
properties and its assets and conduct its business as currently conducted.  Each
of the Company’s subsidiaries (the “Subsidiaries”) is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation with the requisite corporate power and authority to own and use
its properties and assets and to conduct its business as currently conducted.
Neither the Company, nor any of its Subsidiaries is in violation of any of the
provisions of their respective articles of incorporation, by-laws or other
organizational or charter documents, including, but not limited to the Charter
Documents (as defined below). Each of the Company and its Subsidiaries is duly
qualified to conduct business and is in good standing as a foreign corporation
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not result in a
direct and/or indirect (i) material adverse effect on the legality, validity or
enforceability of any of the Securities and/or this Agreement, (ii) material
adverse effect on the results of operations, assets, business, condition
(financial and other) or prospects of the Company and its Subsidiaries, taken as
a whole, or (iii) material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under the Transaction
Documents (as defined below) (any of (i), (ii) or (iii), a “Material Adverse
Effect”).

2.2

Capitalization and Voting Rights.  The authorized, issued and outstanding
capital stock of the Company is as set forth in Schedule 2.2 hereto and all
issued and outstanding shares of capital stock of the Company are validly
issued, fully paid and nonassessable.  Except as set forth in Schedule 2.2
hereto, (i) there are no outstanding securities of the Company or any of its
Subsidiaries which contain any preemptive, redemption or similar provisions, nor
is any holder of securities of the Company or any Subsidiary entitled to
preemptive or similar rights arising out of any agreement or understanding with
the Company or any Subsidiary by virtue of any of the Transaction Documents, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries; (ii) neither the Company nor any
Subsidiary has any stock appreciation rights or "phantom stock" plans or
agreements or any similar plan or agreement; and (iii) there are no outstanding
options, warrants, agreements, convertible securities, preemptive rights or
other rights to subscribe for or to purchase or acquire, any shares of capital
stock of the Company or any Subsidiary or contracts, commitments,
understandings, or arrangements by which the Company or any Subsidiary is or may
become bound to issue any shares of capital stock of the Company or any
Subsidiary, or secur­ities or rights convertible or exchangeable into shares of
capital stock of the Company or any Subsidiary.  Except as set forth in Schedule
2.2 and as otherwise required by law, there are no restrictions upon the voting
or transfer of any of the shares of capital stock of the Company pursuant to the
Company’s Charter Documents (as defined below) or other governing documents or
any agreement or other instruments to which the Company is a party or by which
the Company is bound.  All of the issued and outstanding shares of capital stock
of the Company are validly issued, fully paid and nonassessable and the shares
of capital stock of the Subsidiaries are owned by the Company, free and clear of
any mortgages, pledges, liens, claims, charges, encumbrances or other
restrictions (collectively, “Encumbrances”). All of such outstanding capital
stock has been issued in compliance with applicable federal and state securities
laws.  The issuance and sale of the Securities and, upon issuance, the Warrant
Shares, as contemplated hereby will not obligate the Company to issue shares of
Common Stock or other securities to any other person (other than the Subscriber)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security.  The Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

2.3

Authorization; Enforceability.  Except as set forth in Schedule 2.3 hereto, the
Company has all corporate right, power and authority to enter into, execute and
deliver this Agreement and each other agreement, document, instrument and
certificate to be executed by the Company in connection with the consummation of
the transactions contemplated hereby, including, but not limited to the Warrants
(collectively, the “Transaction Documents”) and to perform fully its obligations
hereunder and thereunder.  All corporate action on the part of the Company, its
directors and stockholders necessary for the (a) authorization execution,
delivery and performance of this Agreement and the Transaction Documents by the
Company; and (b) authorization, sale, issuance and delivery of the Securities
and upon issuance, the Warrant Shares contemplated hereby and the performance of
the Company’s obligations under this Agreement and the Transaction Documents has
been taken.  This Agreement and the Transaction Documents have been duly
executed and delivered by the Company and each constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its respective terms, subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy.  The Common Stock and Warrant Shares, when issued
and fully paid for in accordance with the terms of this Agreement, will be
validly issued, fully paid and nonassessable, free and clear of all
Encumbrances, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.  The Company has reserved a
sufficient number of shares of Common Stock for issuance upon the exercise of
the Warrants, free and clear of all Encumbrances, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws.  The issuance and sale of the Securities (including the Warrant
Shares) contemplated hereby will not give rise to any preemptive rights or
rights of first refusal on behalf of any person.

2.4

No Conflict; Governmental Consents.

(a)

Except as set forth in Schedule 2.4 hereto, the execution and delivery by the
Company of this Agreement and the Transaction Documents, the issuance and sale
of the Securities (including, when issued, the Warrant Shares) and the
consummation of the other transactions contemplated hereby or thereby do not and
will not (i) result in the violation of any law, statute, rule, regulation,
order, writ, injunction, judgment or decree of any court or governmental
authority to or by which the Company is bound, (ii) conflict with or violate any
provision of the Company’s Articles of Incorporation (the “Articles”), as
amended or the Bylaws, (and collectively with the Articles, the “Charter
Documents”) of the Company, and (iii) conflict with, or result in a material
breach or violation of, any of the terms or provisions of, or constitute (with
or without due notice or lapse of time or both) a default or give to others any
rights of termination, amendment, acceleration or cancellation (with  or without
due notice, lapse of time or both) under any agreement, credit facility, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which the Company or any Subsidiary is a party or by which any
of them is bound or to which any of their respective properties or assets is
subject, nor result in the creation or imposition of any Encumbrances upon any
of the properties or assets of the Company or any Subsidiary.

(b)

Except as set forth in Schedule 2.4 hereto, no approval by the holders of Common
Stock, or other equity securities of the Company is required to be obtained by
the Company in connection with the authorization, execution, delivery and
performance of this Agreement and the other Transaction Documents or in
connection with the authorization, issue and sale of the Securities and, upon
issuance, the Warrant Shares, except as has been previously obtained.

(c)

Except as set forth in Schedule 2.4 hereto, no consent, approval, authorization
or other order of any governmental authority or any other person is required to
be obtained by the Company in connection with the authorization, execution,
delivery and performance of this Agreement and the other Transaction Documents
or in connection with the authorization, issue and sale of the Securities and,
upon issuance, the Warrant Shares, except such post-sale filings as may be
required to be made with the SEC, FINRA and with any state or foreign blue sky
or securities regulatory authority, all of which shall be made when required.

2.5

Consents of Third Parties.  Except as set forth in Schedule 2.5 hereto, no vote,
approval or consent of any holder of capital stock of the Company or any other
third parties is required or necessary to be obtained by the Company in
connection with the authorization, execution, deliver and performance of this
Agreement and the other Transaction Documents or in connection with the
authorization, issue and sale of the Securities and, upon issuance, the Warrant
Shares, except as previously obtained, each of which is in full force and
effect.

2.6

SEC Reports; Financial Statements.  The Company has filed all reports required
to be filed by it under the Securities Act and Securities Exchange Act of 1934
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for
the twelve months preceding the date hereof (or such shorter period as the
Company was required by law to file such reports) (the foregoing materials being
collectively referred to herein as the "SEC Reports" and, together with the
Schedules to this Agreement (if any), the "Disclosure Materials") on a timely
basis or has timely filed a valid extension of such time of filing and has filed
any such SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing.  Such financial statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved, except as may be otherwise specified in such
financial statements or the footnotes thereto, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

2.7

Licenses.  Except as otherwise set forth in the SEC Reports, the Company and its
Subsidiaries have sufficient licenses, permits and other governmental
authorizations currently required for the conduct of their respective businesses
or ownership of properties and is in all material respects in compliance
therewith.

2.8

Litigation.  Except as set forth in the SEC Reports, the Company knows of no
pending or threatened legal or governmental proceedings against the Company or
any Subsidiary which could materially adversely affect the business, property,
financial condition or operations of the Company and its Subsidiaries, taken as
a whole, or which materially and adversely questions the validity of this
Agreement or the other Transaction Documents or the right of the Company to
enter into this Agreement and the other Transaction Documents, or to perform its
obligations hereunder and thereunder. Neither the Company nor any Subsidiary is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality which could
materially adversely affect the business, property, financial condition or
operations of the Company and its Subsidiaries taken as a whole. There is no
action, suit, proceeding or investigation by the Company or any Subsidiary
currently pending in any court or before any arbitrator or that the Company or
any Subsidiary intends to initiate.  Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or since September 30, 2009 has been the
subject of any action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the Company’s knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company.  

2.9

Disclosure.  The information set forth in the Offering Materials as of the date
hereof and as of the date of each Closing contains no untrue statement of a
material fact nor omits to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.  

2.10

Investment Company.  The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.

2.11

Brokers.  Except for the Placement Agent and as set forth on Schedule 2.11,
neither the Company nor any of the Company's officers, directors, employees or
stockholders has employed or engaged any broker or finder in connection with the
transactions contemplated by this Agreement and no fee or other compensation is
or will be due and owing to any broker, finder, underwriter, placement agent or
similar person in connection with the transactions contemplated by this
Agreement.  The Company is not party to any agreement, arrangement or
understanding whereby any person has an exclusive right to raise funds and/or
place or purchase any debt or equity securities for or on behalf of the Company.
 

2.12

Intellectual Property; Employees.

(a)

The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted and as presently proposed to be conducted, without any
known infringement of the rights of others.  Except as disclosed in the
Memorandum and the SEC Filings, there are no material outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is the Company bound by or a party to any material options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information and other
proprietary rights and processes of any other person or entity other than such
licenses or agreements arising from the purchase of “off the shelf” or standard
products.  The Company has not received any written communications alleging that
the Company has violated or, by conducting its business as presently proposed to
be conducted, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity.

(b)

Except as disclosed in the SEC Reports, the Company is not aware that any of its
employees is obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency, that would interfere with
their duties to the Company or that would conflict with the Company’s business
as presently conducted.  

(c)

Neither the execution nor delivery of this Agreement, nor the carrying on of the
Company’s business by the employees of the Company, nor the conduct of the
Company’s business as presently conducted, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions or provisions of,
or constitute a default under, any contract, covenant or instrument under which
any employee is now obligated.

(d)

To the Company’s knowledge, no employee of the Company, nor any consultant with
whom the Company has contracted, is in violation of any term of any employment
contract, proprietary information agreement or any other agreement relating to
the right of any such individual to be employed by, or to contract with, the
Company because of the nature of the business conducted by the Company; and to
the Company’s knowledge the continued employment by the Company of its present
employees, and the performance of the Company’s contracts with its independent
contractors, will not result in any such violation.  The Company has not
received any written notice alleging that any such violation has occurred.
 Except as described in the Memorandum, no employee of the Company has been
granted the right to continued employment by the Company or to any compensation
following termination of employment with the Company except for any of the same
which would not have a Material Adverse Effect on the business of the Company.
 Except as set forth on Schedule 2.12, the Company is not aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with the Company, nor does the Company have a present intention
to terminate the employment of any officer, key employee or group of employees.

2.13

Title to Properties and Assets; Liens, Etc.  Except as described in the SEC
Reports, the Company has good and marketable title to its properties and assets,
including the properties and assets reflected in the most recent balance sheet
included in the Company’s financial statements, and good title to its leasehold
estates, in each case subject to no Encumbrances, other than (a) those resulting
from taxes which have not yet become delinquent; and (b) Encumbrances which do
not materially detract from the value of the property subject thereto or
materially impair the operations of the Company; and (c) those that have
otherwise arisen in the ordinary course of business, none of which are material.
 The Company is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.

2.14

Obligations to Related Parties.  Except as described in the SEC Reports, there
are no obligations of the Company to officers, directors, stockholders, or
employees of the Company other than (a) for payment of salary or other
compensation for services rendered, (b) reimbursement for reasonable expenses
incurred on behalf of the Company and (c) for other standard employee benefits
made generally available to all employees (including stock option agreements
outstanding under any stock option plan approved by the Board of Directors of
the Company).  Except as disclosed in the SEC Reports, none of the officers or
directors of the Company and, to the Company’s knowledge, none of the employees
of the Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

2.15

Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company's financial statements pursuant to
generally accepted accounting principles or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the SEC any request for
confidential treatment of information.

2.16

Compliance.  The Company is in compliance with all effective requirements of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder, that are applicable to it, except where such noncompliance could not
have or reasonably be expected to result in a Material Adverse Effect.

2.17

No General Solicitation. None of the Company, its Subsidiaries, any of their
affiliates, and any person acting on their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the
Securities.

2.18

No Integrated Offering. Except as disclosed in the Memorandum and SEC Filings,
none of the Company, its Subsidiaries, any of their affiliates, and any person
acting on their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would require registration of any of the Securities under the Securities
Act or cause this offering of the Securities to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
stockholder approval provisions, including without limitation, under the rules
and regulations of any exchange or automated quotation system on which any of
the securities of the Company are listed or designated. Except as disclosed in
the Memorandum and SEC Filings, none of the Company, its Subsidiaries, their
affiliates and any person acting on their behalf, have taken any action or steps
referred to in the preceding sentence that would require registration of any of
the Securities under the Securities Act or cause the offering of the Securities
to be integrated with other offerings.

2.19

Application of Takeover Protections.  The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company's Charter
Documents or the laws of its state of incorporation that is or could become
applicable to the Subscriber as a result of the Subscriber and the Company
fulfilling their obligations or exercising their rights under this Agreement,
including, without limitation, the Company's issuance of the Securities and the
Subscriber' ownership of the Securities.

2.20

Taxes. Each of the Company and its subsidiaries has filed all U.S. federal,
state, local and foreign tax returns which are required to be filed by each of
them and all such returns are true and correct in all material respects, except
for such failures to file which could not reasonably be expected to have a
Material Adverse Effect.  The Company and each subsidiary has paid all taxes
pursuant to such returns or pursuant to any assessments received by any of them
or by which any of them are obligated to withhold from amounts owing to any
employee, creditor or third party. The Company and each subsidiary has properly
accrued all taxes required to be accrued and/or paid, except where the failure
to accrue would not have a Material Adverse Effect.  To the knowledge of the
Company, the tax returns of the Company and its subsidiaries are not currently
being audited by any state, local or federal authorities.  Neither the Company
nor any subsidiary has waived any statute of limitations with respect to taxes
or agreed to any extension of time with respect to any tax assessment or
deficiency.  The Company has set aside on its books adequate provision for the
payment of any unpaid taxes.




III.

TERMS OF SUBSCRIPTION

3.1

All funds shall be deposited in the account identified in Section 1.1 hereof.  

3.2

Certificates representing the Common Stock and the Warrants purchased by the
Subscriber pursuant to this Agreement will be prepared for delivery to the
Subscriber as soon as practicable following the Closing at which such purchase
takes place. The Subscriber hereby authorizes and directs the Company to deliver
the certificates representing the Common Stock and the Warrants purchased by the
Subscriber pursuant to this Agreement directly to the Subscriber’s residential
or business or brokerage house address indicated on the signature page hereto.

IV.

CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

4.1

The Subscriber’s obligation to purchase the Securities at the Closing at which
such purchase is to be consummated is subject to the fulfillment on or prior to
such Closing of the following conditions, which conditions may be waived at the
option of each Subscriber to the extent permitted by law:

(a)

Representations and Warranties; Covenants.  The representations and warranties
made by the Company in Section 2 hereof qualified as to materiality shall be
true and correct at all times prior to and on the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date, and, the representations and warranties made by the
Company in Section 2 hereof not qualified as to materiality shall be true and
correct in all material respects at all times prior to and on the Closing Date,
except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date.  All covenants,
agreements and conditions contained in this Agreement to be performed by the
Company on or prior to the date of such Closing shall have been performed or
complied with in all material respects.

(b)

No Legal Order Pending.  There shall not then be in effect any legal or other
order enjoining or restraining the transactions contemplated by this Agreement.

(c)

No Law Prohibiting or Restricting Such Sale.  There shall not be in effect any
law, rule or regulation prohibiting or restricting such sale or requiring any
consent or approval of any person, which shall not have been obtained, to issue
the Securities (except as otherwise provided in this Agreement).

(d)

Required Consents.  The Company shall have obtained any and all consents,
permits, approvals, registrations and waivers necessary or appropriate for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.

(e)

Adverse Changes.  Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect.

(f)

No Suspensions of Trading in Common Stock; Listing.  Trading in the Common Stock
shall not have been suspended by the SEC or any trading market (except for any
suspensions of trading of not more than one trading day solely to permit
dissemination of material information regarding the Company) at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date listed for trading on a trading market.

(g)

Blue Sky.  The Company shall have completed qualification for the Securities and
the Warrant Shares under applicable Blue Sky laws.

(h)

Legal Opinion.  The Company’s corporate counsel shall have delivered a legal
opinion addressed to Placement Agent in a form reasonably acceptable to the
Placement Agent.




(i)

Disclosure Schedules.  The Company shall have delivered to the Subscriber a copy
of its Disclosure Schedules qualifying any of the representations and warranties
contained in Section 2.

(j)

Shareholder Approval.  The Company shall have filed a proxy or information
statement or consent solicitation with the SEC and obtained the approval of the
Company’s stockholders to amend its Amended and Restated Certificate of
Incorporation to increase its authorized number of shares of capital stock as
may be required to issue all of the shares of Common Stock, including shares of
Common Stock issuable upon exercise of the Warrants in accordance with Colorado
law and any applicable rules or regulations of the Over-the-Counter Bulletin
Board, if applicable.




(k)

Filing of Amendment to Charter Documents.  The Company shall have filed an
Amendment to its Amended and Restated Certificate of Incorporation to increase
its authorized number of shares of capital stock.




V.

COVENANTS OF THE COMPANY

5.1

 Listing of Securities.  The Company agrees, (i) if the Company applies to have
the Common Stock traded on any other trading market, it will include in such
application the shares of Common Stock and Warrant Shares, and will take such
other action as is necessary or desirable to cause the shares of Common Stock
and Warrant Shares to be listed on such other trading market as promptly as
possible, and (ii) it will take all action reasonably necessary to continue the
listing and trading of its Common Stock on a trading market and will comply in
all material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of the trading market.

5.2

Reservation of Shares.  The Company shall at all times while the Warrants are
outstanding maintain a reserve from its duly authorized shares of Common Stock
of a number of shares of Common Stock sufficient to allow for the issuance of
the Warrant Shares.

5.3

Replacement of Securities.  If any certificate or instrument evidencing any
Securities or the Warrant Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities.  If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

5.4

Right of Participation.  Until the one year anniversary of the Final Closing,
except in connection with the issuance of securities associated with (i) shares
issued to officers, directors or employees of or consultants of the Company
pursuant to any compensation agreement, plan or arrangement (ii) the issuance of
Common Stock upon the exercise of any such options or warrants, provided such
securities were issued prior to the date hereof, (iii) pursuant to a stock
option plan that was approved by the board of directors and/or the stockholders
of the Company or; (iv) issued for consideration other than cash pursuant to a
merger, consolidation, acquisition, or similar business combination approved by
the Company’s Board of Directors; (“Excepted Issuances”), the Subscriber, shall
have the right to participate in subsequent issuances by the Company of its
debt, equity and/or other securities  (each a “Subsequent Placement”) in
accordance with this Section 5.4 (the “Right of Participation”).   Subscriber
acknowledges that the Placement Agent has agreed to assist the Company with
managing the Right of Participation process set forth in this Section 5.4, and
Subscriber acknowledges that the Placement Agent’s delivery of notices and other
documents under this Section 5.4 on behalf of the Company shall be deemed to
constitute delivery by the Company.

(i)                 At least five (5) trading days prior to any proposed or
intended Subsequent Placement, the Company shall deliver to each Subscriber a
written notice of its proposal or intention to effect a Subsequent Placement
(each such notice, a “Pre-Notice”), which Pre-Notice shall not contain any
information (including, without limitation, material, non-public information)
other than: (i) a statement that the Company proposes or intends to effect a
Subsequent Placement, (ii) a statement that the statement in clause (i) above
does not constitute material, non-public information and (iii) a statement
informing such Subscriber that it is entitled to receive an Offer Notice (as
defined below) with respect to such Subsequent Placement upon its written
request. Upon the written request of a Subscriber within three (3) trading days
after the Company’s delivery to such Subscriber of such Pre-Notice, and only
upon a written request by such Subscriber, the Company shall promptly, but no
later than one (1) Trading Day after such request, deliver to such Subscriber an
irrevocable written notice (the “Offer Notice”) of any proposed or intended
issuance or sale or exchange (the “Offer”) of the securities being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall (w)
identify and describe the Offered Securities, (x) describe the price and other
terms upon which they are to be issued, sold or exchanged, and the number or
amount of the Offered Securities to be issued, sold or exchanged, (y) identify
the Persons (if known) to which or with which the Offered Securities are to be
offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such Subscriber in accordance with the terms of the Offer all of
the Offered Securities, provided that the number of Offered Securities which
such Subscriber shall have the right to subscribe for under this Section 5.4
shall be (a) based on such Subscriber’s pro rata portion of the aggregate number
of shares of Common Stock purchased under the Offering by all Subscribers (the
“Basic Amount”), and (b) with respect to each Subscriber that elects to purchase
its Basic Amount, any additional portion of the Offered Securities attributable
to the Basic Amounts of other Subscribers as such Subscriber shall indicate it
will purchase or acquire should the other Subscribers subscribe for less than
their Basic Amounts (the “Undersubscription Amount”).

 

(ii)               To accept an Offer, in whole or in part, such Subscriber must
deliver a written notice to the Company prior to the end of the fifth (5th)
Business Day after such Subscriber’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion of such Subscriber’s Basic Amount that such
Subscriber elects to purchase and, if such Subscriber shall elect to purchase
all of its Basic Amount, the Undersubscription Amount, if any, that such
Subscriber elects to purchase (in either case, the “Notice of Acceptance”). If
the Basic Amounts subscribed for by all Subscribers are less than the total of
all of the Basic Amounts, then such Subscriber who has set forth an
Undersubscription Amount in its Notice of Acceptance shall be entitled to
purchase, in addition to the Basic Amounts subscribed for, the Undersubscription
Amount it has subscribed for; provided, however, if the Undersubscription
Amounts subscribed for exceed the difference between the total of all the Basic
Amounts and the Basic Amounts subscribed for (the “Available Undersubscription
Amount”), such Subscriber who has subscribed for any Undersubscription Amount
shall be entitled to purchase only that portion of the Available
Undersubscription Amount as the Basic Amount of such Subscriber bears to the
total Basic Amounts of all Subscribers that have subscribed for
Undersubscription Amounts, subject to rounding by the Company to the extent it
deems reasonably necessary. Notwithstanding the foregoing, if the Company
desires to modify or amend the terms and conditions of the Offer prior to the
expiration of the Offer Period, the Company may deliver to each Subscriber a new
Offer Notice and the Offer Period shall expire on the fifth (5th) Business Day
after such Subscriber’s receipt of such new Offer Notice.

 

(iii)             The Company shall have five (5) business days from the
expiration of the Offer Period above (i) to offer, issue, sell or exchange all
or any part of such Offered Securities as to which a Notice of Acceptance has
not been given by a Subscriber (the “Refused Securities”) pursuant to a
definitive agreement(s) (the “Subsequent Placement Agreement”), but only to the
offerees described in the Offer Notice (if so described therein) and only upon
terms and conditions (including, without limitation, unit prices and interest
rates) that are not more favorable to the acquiring Person or Persons or less
favorable to the Company than those set forth in the Offer Notice and (ii) to
publicly announce (a) the execution of such Subsequent Placement Agreement, and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the SEC on a Current Report on
Form 8-K with such Subsequent Placement Agreement and any documents contemplated
therein filed as exhibits thereto.

 

(iv)             In the event the Company shall propose to sell less than all
the Refused Securities (any such sale to be in the manner and on the terms
specified in Section 5.4 (iii) above), then such Subscriber may, at its sole
option and in its sole discretion, reduce the number or amount of the Offered
Securities specified in its Notice of Acceptance to an amount that shall be not
less than the number or amount of the Offered Securities that such Subscriber
elected to purchase pursuant to Section 5.4(ii) above multiplied by a fraction,
(i) the numerator of which shall be the number or amount of Offered Securities
the Company actually proposes to issue, sell or exchange (including Offered
Securities to be issued or sold to Subscribers pursuant to this Section 5.4
prior to such reduction) and (ii) the denominator of which shall be the original
amount of the Offered Securities. In the event that any Subscriber so elects to
reduce the number or amount of Offered Securities specified in its Notice of
Acceptance, the Company may not issue, sell or exchange more than the reduced
number or amount of the Offered Securities unless and until such securities have
again been offered to the Subscribers in accordance with Section 5.4(i) above.

 

(v)               Upon the closing of the issuance, sale or exchange of all or
less than all of the Refused Securities, such Subscriber shall acquire from the
Company, and the Company shall issue to such Subscriber, the number or amount of
Offered Securities specified in its Notice of Acceptance. The purchase by such
Subscriber of any Offered Securities is subject in all cases to the preparation,
execution and delivery by the Company and such Subscriber of a separate purchase
agreement relating to such Offered Securities reasonably satisfactory in form
and substance to such Subscriber and its counsel.

 

(vi)             Any Offered Securities not acquired by a Subscriber or other
Persons in accordance with this Section 5.4 may not be issued, sold or exchanged
until they are again offered to such Subscriber under the procedures specified
in this Agreement.

 

(vii)           The Company and each Subscriber agree that if any Subscriber
elects to participate in the Offer, neither the Subsequent Placement Agreement
with respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby such Subscriber shall be required to agree to any restrictions
on trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver or release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company.

 

(viii)         Notwithstanding anything to the contrary in this Section 5.4 and
unless otherwise agreed to by such Subscriber, the Company shall either confirm
in writing to such Subscriber that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case, in such a manner such that such
Subscriber will not be in possession of any material, non-public information, by
the fifth (5th) business day following delivery of the Offer Notice. If by such
fifth (5th) business day, no public disclosure regarding a transaction with
respect to the Offered Securities has been made, and no notice regarding the
abandonment of such transaction has been received by such Subscriber, such
transaction shall be deemed to have been abandoned and such Subscriber shall not
be in possession of any material, non-public information with respect to the
Company or any of its Subsidiaries. Should the Company decide to pursue such
transaction with respect to the Offered Securities, the Company shall provide
such Subscriber with another Offer Notice and such Subscriber will again have
the right of participation set forth in this Section 5.4. The Company shall not
be permitted to deliver more than one Offer Notice to such Subscriber in any
sixty (60) day period, except as expressly contemplated by the last sentence of
Section 5.4(ii).




5.5

Indemnification. 

(a)

The Company agrees to indemnify and hold harmless the Subscriber, its affiliates
and their respective officers, directors, employees, agents and controlling
persons (collectively, the “Indemnified Parties”) from and against , any and all
loss, liability, damage or deficiency suffered or incurred by any Indemnified
Party by reason of any misrepresentation or breach of warranty by the Company
or, after any applicable notice and/or cure periods, nonfulfillment of any
covenant or agreement to be performed or complied with by the Company under this
Agreement, the Transaction Documents; and will promptly reimburse the
Indemnified Parties for all expenses (including reasonable fees and expenses of
legal counsel) as incurred in connection with the investigation of, preparation
for or defense of any pending or threatened claim related to or arising in any
manner out of any of the foregoing, or any action or proceeding arising
therefrom (collectively, “Proceedings”), whether or not such Indemnified Party
is a formal party to any such Proceeding.    




(b)

If for any reason (other than a final non-appealable judgment finding any
Indemnified Party liable for losses, claims, damages, liabilities or expenses
for its gross negligence or willful misconduct) the foregoing indemnity is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless, then the Company shall contribute to the amount paid or payable by an
Indemnified Party as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and the Advisor on the other, but also
the relative fault by the Company and the Indemnified Party, as well as any
relevant equitable considerations.




(c)

Each Subscriber agrees to severally and not jointly indemnify, hold harmless,
reimburse and defend the Company, its Subsidiaries and each of its officers,
directors, agents, Affiliates, control persons and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Company, its Subsidiary or any such person which results, arises out of or is
based upon (i) any material misrepresentation by the Subscriber or breach of any
warranty by the Subscriber in this Agreement or in any Exhibits or Schedules
attached hereto or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by the Subscriber of any covenant or
undertaking to be performed by the Subscriber hereunder, or any other
Transaction Documents entered into by the Company and Subscriber relating
hereto.  Notwithstanding the foregoing, in no event shall the liability of the
Subscriber hereunder be greater than the aggregate subscription amount paid for
the Securities as set forth on the signature page hereto.




I.

MISCELLANEOUS

1.1

Any notice or other communication given hereunder shall be deemed sufficient if
in writing and sent by registered or certified mail, return receipt requested,
or delivered by hand against written receipt therefor, addressed as follows:

if to the Company, to it at:

Socialwise, Inc.

6440 Lusk Blvd., Suite 200

San Diego, California  92121

Attn:  




With a copy to (which shall not constitute notice):




Steven James Davis APC

1042 N. El Camino Real, 261

Encinitas, California 92014

Attn:  Steven J. Davis, Esq.




if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

With a copy to (which shall not constitute notice):




Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, NY 10006
Attn:  Marc J. Ross, Esq.




if to the Escrow Agent, to it at:




American Stock Transfer & Trust Company

59 Maiden Lane

New York, NY 10038

Attn:  Socialwise Escrow Agent




Notices shall be deemed to have been given or delivered on the date of receipt.

1.2

Except as otherwise provided herein, this Agreement shall not be changed,
modified or amended except by a writing signed by the parties to be charged, and
this Agreement may not be discharged except by performance in accordance with
its terms or by a writing signed by the party to be charged.

1.3

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.

1.4

Upon the execution and delivery of this Agreement by the Subscriber and the
Company, this Agreement shall become a binding obligation of the Subscriber with
respect to the purchase of Securities as herein provided, subject, however, to
the right hereby reserved by the Company to enter into the same agreements with
other Subscriber and to reject any subscription, in whole or in part, provided
the Company returns to Subscriber any funds paid by Subscriber with respect to
such rejected subscription or portion thereof, without interest or deduction.

1.5

NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE
PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND PROVISIONS
HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS OF LAW.
 IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM FOR
RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE COURTS
STATE OF NEW YORK IN AND FOR THE COUNTY OF NEW YORK OR THE FEDERAL COURTS FOR
SUCH STATE AND COUNTY, AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.

1.6

In order to discourage frivolous claims the parties agree that unless a claimant
in any proceeding arising out of this Agreement succeeds in establishing his
claim and recovering a judgment against another party (regardless of whether
such claimant succeeds against one of the other parties to the action), then the
other party shall be entitled to recover from such claimant all of its/their
reasonable legal costs and expenses relating to such proceeding and/or incurred
in preparation therefor.

1.7

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.  If any provision of
this Agreement shall be declared by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced in whole or in part, such
provision shall be interpreted so as to remain enforceable to the maximum extent
permissible consistent with applicable law and the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provisions shall be deemed dependent upon any other covenant or provision
unless so expressed herein.

1.8

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

1.9

The Company agrees to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

1.10

This Agreement may be executed in two or more counterparts each of which shall
be deemed an original, but all of which shall together constitute one and the
same instrument.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.  

1.11

Nothing in this Agreement shall create or be deemed to create any rights in any
person or entity not a party to this Agreement.

1.12

In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, the Subscriber and the Company will be
entitled to specific performance under this Agreement.  The parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agrees to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.

II.

CONFIDENTIAL INVESTOR QUESTIONNAIRE

2.1

The Subscriber represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Subscriber comes within that category.  ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.

Category A       

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.




Explanation.  In calculating net worth you may NOT include equity in personal
property and real estate, including your principal residence.




Category B       

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of $200,000 in each of the two most recent years, or joint
income with his or her spouse in excess of $300,000 in each of those years (in
each case including foreign income, tax exempt income and full amount of capital
gains and losses but excluding any income of other family members and any
unrealized capital appreciation) and has a reasonable expectation of reaching
the same income level in the current year.




Category C       

The undersigned is a director or executive officer of the Company which is
issuing and selling the Securities.




Category D       

The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity)










Category E       

The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)







Category F       

The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Securities and with total assets in excess of $5,000,000.
(describe entity)







Category G       

The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, where the purchase is
directed by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii)
under the Act.




Category H       

The undersigned is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above categories.
 If relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.  (describe entity)







Category I       

The undersigned is not within any of the categories above and is therefore not
an accredited investor.

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the Closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete.

2.2

SUITABILITY (please answer each question)

(a)

For an individual Subscriber, please describe your current employment, including
the company by which you are employed and its principal business:













(b)

For an individual Subscriber, please describe any college or graduate degrees
held by you:













(c)

For all Subscriber, please list types of prior investments:













(d)

For all Subscriber, please state whether you have participated in other private
placements before:

YES_______

NO_______

(e)

If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:

 




Public

Companies




Private

Companies

Public or Private Companies

with no, or insignificant,

assets and operations

Frequently










Occasionally










Never













(f)

For individual Subscriber, do you expect your current level of income to
significantly decrease in the foreseeable future:

YES_______

NO_______

(g)

For trust, corporate, partnership and other institutional Subscriber, do you
expect your total assets to significantly decrease in the foreseeable future:

YES_______

NO_______

(h)

For all Subscriber, do you have any other investments or contingent liabilities
which you reasonably anticipate could cause you to need sudden cash requirements
in excess of cash readily available to you:

YES_______

NO_______

(i)

For all Subscriber, are you familiar with the risk aspects and the non-liquidity
of investments such as the securities for which you seek to subscribe?

YES_______

NO_______

(j)

 For all Subscriber, do you understand that there is no guarantee of financial
return on this investment and that you run the risk of losing your entire
investment?

YES_______

NO_______

2.3

MANNER IN WHICH TITLE IS TO BE HELD.  (circle one)

(a)

Individual Ownership

(b)

CommSharey Property

(c)

Joint Tenant with Right of

Survivorship (both parties

must sign)

(d)

Partnership*

(e)

Tenants in Common

(f)

Company*

(g)

Trust*

(h)

Other*

*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.

2.4

FINRA AFFILIATION.

Are you affiliated or associated with an FINRA member firm (please check one):

Yes _________

No __________

If Yes, please describe:

_____________________________________________________________________________________

_____________________________________________________________________________________

_____________________________________________________________________________________




*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:

The undersigned NASD member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.

_________________________________

Name of FINRA Member Firm




By: ______________________________

Authorized Officer




Date: ____________________________




2.5

The undersigned is informed of the significance to the Company of the foregoing
representations and answers contained in the Confidential Investor Questionnaire
contained in this Article VII and such answers have been provided under the
assumption that the Company will rely on them.

2.6

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

















DOLLAR SUBSCRIPTION __________ / $0.40 = ______________ NUMBER OF SHARES

(rounded up to the nearest whole share)










      

 

Signature

Signature (if purchasing jointly)




      

Name Typed or Printed

Name Typed or Printed




      

Title (if Subscriber is an Entity)

Title (if Subscriber is an Entity)




      

Entity Name (if applicable)

Entity Name (if applicable










Address

Address




      

City, State and Zip Code

City, State and Zip Code




      

Telephone-Business

Telephone-Business




      

Telephone-Residence

Telephone-Residence




      

Facsimile-Business

Facsimile-Business




      

Facsimile-Residence

Facsimile-Residence




      

Tax ID # or Social Security #

Tax ID # or Social Security #

Name in which securities should be issued:







Dated:

 , 2010




This Subscription Agreement is agreed to and accepted as of November 16, 2010.

SOCIALWISE, INC.







By: /s/ Jonathan Shultz

Name: Jonathan Shultz

Title: Chief Financial Officer





2







CERTIFICATE OF SIGNATORY




(To be completed if Securities are

being subscribed for by an entity)







I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).




I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
shares of Common Stock, and certify further that the Subscription Agreement has
been duly and validly executed on behalf of the Entity and constitutes a legal
and binding obligation of the Entity.




IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
20__







_______________________________________

(Signature)











































































































3





